NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
KAREN S. GITHENS,
C'locimant-Appellczn,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Resp0n,dent-Appellee.
2010-7129 `
Appea1 from the United States Court of Appeals for
Veter.:-ins C1aims in case no. 08-4239, Judge A1an G.
Lance, Sr.
ON MOTION
ORDER
Upon consideration of the unopposed motion to reform
the official caption,
IT ls ORDEREo THAT:
The motion is granted The revised official caption is
reflected aboVe.

e1THENs v. ovA 2
FoR THE CoURT
HAY 02 2011
lsi J an Horba1y
Date J an Horba1y
C1erk
ccc Kenneth M. Carpenter, Esq.
L. Misha Preheim, Esq.
321 n.Eo
I.S. CDUR¥0F APPEALS FOR
THE FEDERAL GlRCU|T
MAY 02 2011
JANl'DRBAL¥
Cl.EH(